Citation Nr: 0504518	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-29 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
rated as 10 percent disabling, to include entitlement to 
separate evaluations for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The appellant had active military service from January 
1974 to January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 decision letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.    


FINDING OF FACT

The appellant is receiving the maximum schedular 
evaluation for tinnitus.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus, to include 
separate evaluations for each ear, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for bilateral tinnitus was granted by 
rating action dated in June 1988, and a 10 percent 
disability evaluation was assigned under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260, effective from 
February 26, 1988.  The appellant asserts that a separate 
10 percent evaluation for each ear should be established.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The 
Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and 
injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  In considering the severity of a disability, it 
is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where an increase in the disability rating is at issue, 
the present level of the appellant's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The facts of this case are not in dispute.  In the 
appellant's May 1988 VA audiological examination, he was 
diagnosed with bilateral tinnitus.  By a June 1988 rating 
action, the RO granted the appellant's claim for service 
connection for tinnitus and assigned a 10 percent 
disability rating under Diagnostic Code 6260 for the 
appellant's service-connected tinnitus, effective from 
February 26, 1988.    

As noted above, the appellant's service-connected tinnitus 
has been rated under 38 C.F.R. § 4.87, Diagnostic Code 
6260, which provides that a maximum 10 percent evaluation 
is warranted for recurrent tinnitus.  On a claim for an 
original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  If a veteran is at the maximum evaluation 
and no other criteria are applicable, there is no case in 
controversy.  In order for a claim to proceed, there must 
be a benefit.  In this case, the maximum rating allowed 
for tinnitus under the applicable diagnostic code is 10 
percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As 
such, a higher schedular rating cannot be granted.

In a claim for the evaluation of tinnitus, the Board is 
required to discuss the applicability of 38 C.F.R. § 
4.25(b) (2004).  Wanner v. Principi, 17 Vet. App. 4 
(2003).  The Schedule, however, explicitly prohibits 
pyramiding of disability evaluations under 38 C.F.R. § 
4.14 (2004).  VA has provided for separate ratings for 
"like organs" when it has intended to, and if separate 
ratings in the case of bilateral tinnitus were warranted, 
it would have been so provided.  See, e.g., 38 C.F.R. § 
4.115b, Diagnostic Code 7523 (2004) (providing separate 
ratings for atrophy of one testis and both testes), C.F.R. 
§ 4.115b, Diagnostic Code 7524 (2004) (providing separate 
ratings for removal of one testis and both), and 38 C.F.R. 
§ 4.116, Diagnostic Code 7626 (2004) (providing separate 
ratings for surgery on one breast and on both breasts).  
The provisions of 38 C.F.R. § 4.25 are inapplicable to the 
facts of this case.

The appellant asserts that he experiences occasional 
tinnitus in both ears and that he is therefore entitled to 
a separate 10 percent rating for tinnitus for each ear 
under Diagnostic Code 6260.  The Board finds no merit in 
this argument.  VA considers tinnitus a single disability, 
whether heard in one ear, both ears, or somewhere 
undefined in the head; no matter where the condition is 
manifested, the average impairment on earning capacity is 
the same.  Therefore, a single rating for tinnitus is 
warranted.  While the Schedule provides for separate 
rating for some other ear disabilities (see generally 
38 C.F.R. § 4.87, Diagnostic Codes 6200-6210 (2004)), it 
specifically does not address a "bilateral" condition in 
Diagnostic Code 6260 for tinnitus.  Tinnitus has been 
defined by the Court as a ringing, buzzing noise in the 
ears.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly 
v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's 
Illustrated Medical Dictionary 1725 (27th ed. 1988)).  
Thus, the Board finds that either tinnitus is present or 
it is not, and that a single evaluation is appropriate 
whether it is perceived as being bilateral or unilateral.  

Moreover, the VA General Counsel held that Diagnostic Code 
6260, as in effect prior to June 10, 1999, and as amended 
as of that date, authorizes a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or simply in the head.  
It was further held that separate ratings for tinnitus 
identified as being in both ears may not be assigned under 
either version of Diagnostic Code 6260, or any other 
diagnostic code.  VAOPGCPREC 2-03; 69 Fed. Reg. 25178 
(2004).  

Precedent opinions of the General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Furthermore, effective June 13, 2003, Diagnostic Code 6260 
was amended to state more explicitly that only a single 10 
percent evaluation will be assigned for tinnitus, whether 
it is perceived in one ear, both ears, or somewhere else 
in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, 
Note (2) (2003); 68 Fed. Reg. 25,822-23 (2003).

The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004); Cromley 
v. Brown, 7 Vet. App. 376, 378 (1995) (10 percent is the 
highest level possible under the regulations for 
tinnitus); see also Smith v. Brown, 7 Vet. App. 255, 259 
(1994) (there is no statutory, regulatory, or case 
authority which requires the Board to make a determination 
of 10 percent for tinnitus for each ear).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the 
Court held that in a case where the law is dispositive of 
the claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the claim for a 
rating in excess of 10 percent, to include separate 
evaluations for each ear, must be denied as a matter of 
law.  

The Board has considered whether further development of 
this claim is warranted under the Veterans Claims 
Assistance Act (VCAA) or previously existing law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  Because the claim is being denied as a matter of 
law, no further development under the VCAA or previously 
existing law is warranted.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); see generally Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).
ORDER

An evaluation in excess of 10 percent for service-
connected bilateral tinnitus, to include entitlement to 
separate evaluations for each ear, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


